DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 18 August 2022 is acknowledged.
Claims 1, 5, 9-12, and 15 are amended.
New claim 21 is presented.
Claims 6-8 and 14 are canceled.
The present action treats claims 1-5, 9-13, and 15-21 on the merits.

Response to Arguments
Applicant’s arguments, see page 9 of the reply of 18 August 2022 with respect to 35 USC 112 rejections and drawing objections have been fully considered and are persuasive.  Applicant’s amendment overcomes the prior 35 USC 112 rejections and drawing objections.  However, the present claims are subject to new 35 USC 112 rejections addressed below in this Office Action.

Applicant’s arguments with respect to 35 USC 103 rejections of claims 1-20 (see pages 9-12 of the reply of 18 August 2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claims 1, 10, 15, and 19-21 are objected to because of the following informalities:
Claim 1 line 8 “and interior side” should be “an interior side”
Claim 1 line 29: “LU/UEC” should be “LL/LEC”
Claim 10 line 8: “and interior side” should be “an interior side”
Claim 10 line 29 “LL/UEC” should be “LL/LEC”
Claim 15 line 25 “LL/UEC” should be “LL/LEC”
Claim 19 line 4 “LL/UEC” should be “LL/LEC”
Claim 20 line 4 “LL/UEC” should be “LL/LEC”
Claim 21 line 4 “LL/UEC” should be “LL/LEC”
Moreover, Claims 1, 10, and 15 each recite “can be engaged…can be fully separated from each other”.  It is understood each of these recitations should read “are configured to be engaged…are configured to be fully separated from each other”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9-12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 15 each recite “a range of about 2 inches to 8 inches”.  The range is indefinite because it is not clear whether the range includes values which are close to and slightly less than 2 inches (for example 1.999 inches).  The range could be made definite by removing the word “about” from the phrase.  For the purpose of applying art, the limitation is understood to be met if a prior art teaches a range of 2 inches to 8 inches.
Claims 2-5, 9, 11-13, and 16-21 are indefinite if only because they depend from an indefinite claim.
Claims 16 and 17 are indefinite in that they recite a term of degree “about” to modify a range as in “a range of about 0 inches to 9 inches” and “about 1 inches to 7 inches”. It’s not clear which values are encompassed by “about 0 inches” and “about 1 inches”. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9, and 21, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Feather, GB 469,135A] in view of [Kerson, US 2,849,716] and [Lindsay Evans, US 2012/0204313].
Regarding claim 1:
Feather teaches (Figs. 1-9):
An article of apparel, comprising:
an upper body garment (“upper garment A”; page 2 line 59) comprising a shirt, the upper body garment including a top end (see annotated Figs. 1 and 5 – a below), a bottom end (see annotated Figs. 1 and 5 – a below), a first arm hole (see annotated Figs. 1 and 5 – a below) and second arm hole (see annotated Figs. 1 and 5 – a below), a front side (see annotated Figs. 1 and 5 – a below) and a back side (see annotated Figs. 1 and 5 – a below), an interior side (see annotated Figs. 1 and 5 – a below) and an exterior side (see annotated Figs. 1 and 5 – a below), the upper body garment also having a chest circumference “C” (see annotated Figs. 1 and 5 – a below), upper engagement circumference “UEC” (see annotated Figs. 1 and 5 – a below), and a bottom circumference “B” (see annotated Figs. 1 and 5 – a below);

    PNG
    media_image1.png
    872
    1562
    media_image1.png
    Greyscale


a lower body garment (“lower garment B”; page 2 line 60) comprising underwear, the lower body garment having a top end (see annotated Figs. 2 and 3 – a below) including a waistband (“flaps D2”; page 2 line 94) and a lower end (see annotated Figs. 2 and 3 – a below) having a first leg hole (see annotated Figs. 2 and 3 – a below) and a second leg hole (see annotated Figs. 2 and 3 – a below), a front side (see annotated Figs. 2 and 3 – a below), a back side (see annotated Figs. 2 and 3 – a below), and interior side (see annotated Figs. 2 and 3 – a below), and an exterior side (see annotated Figs. 2 and 3 – a below), the lower body garment also having a lower engagement circumference “LEC” (see annotated Figs. 2 and 3 – a below), a top edge of the waistband (see annotated Figs. 2 and 3 – a below) defining a top edge of the lower body garment (see annotated Figs. 2 and 3 – a below);

    PNG
    media_image2.png
    1071
    972
    media_image2.png
    Greyscale


an engagement device (“zip fasteners C”; page 2 line 77) configured to removably engage (“two portions attached…capable of being readily separated” page 1 lines 72-74) the upper body garment and the lower body garment such that the upper body garment and the lower body garment can be engaged as a single garment (“attached together”; page 1 line 72) and can be fully separated (“separated”; page 1 line 74) from each other, the engagement device having a first end (see annotated Figs. 1, 3, and 5 – b below) and a second end (see annotated Figs. 1, 3, and 5 – b below), the engagement device also having an engagement device upper portion (“one half c of each zip fastener C”; page 2 lines 80-81) engaged with the interior side (Fig. 5) of the upper body garment at a location on the garment proximate to where the upper engagement circumference “UEC” is measured, the engagement device upper portion having an engagement device upper portion length (see annotated Figs. 1, 3, and 5 – b below), and the engagement device having an engagement device lower portion (“second half c1 of each fastener”; page 1 line 83) engaged (“attached to” element b; page 1 line 95) with the exterior side of the body garment (Fig. 4) at a location on the garment proximate to where the lower engagement circumference “LEC” is measured, the engagement device lower portion having an engagement device lower portion length (see annotated Figs. 1, 3, and 5 – b below);

    PNG
    media_image3.png
    672
    772
    media_image3.png
    Greyscale






wherein the upper body garment is tapered (see annotated Figs. 1 and 6 – c below) such that the upper engagement circumference “UEC” is less than both the chest circumference “C” (see annotated Figs. 1 and 6 – c below) and the bottom circumference “B” (see annotated Figs. 1 and 6 – c below);

    PNG
    media_image4.png
    608
    1152
    media_image4.png
    Greyscale


wherein the upper engagement circumference “UEC” is substantially similar to the lower engagement circumference “LEC”;
(insofar as a portion of the garment where the UEC is measured is configured to engage with a portion of the garment at where the LEC is measured, the two are substantially similar)


wherein the engagement device comprises a zipper (one “zip fastener C”; page 2 line 81);
wherein the engagement device is engaged with the upper body garment and the lower body garment in a substantially vertically level arrangement (Fig. 1);




Regarding the limitations:
wherein the ratio of the length of engagement device upper portion “LU” to the upper engagement circumference “UEC” (LU/UEC) is in the range of 0.45:1 to 0.95:1;
wherein the ratio of the length of engagement device lower portion “LL” to the lower engagement circumference “LEC” (LU/UEC) is in the range of 0.45:1 to 0.95:1;

While not expressly to scale, one of ordinary skill would look to the description of the sections which make up the lengths as “each extending from the front of the wearer to the back on opposite sides” (page 2 lines 77-79).  Moreover, one of ordinary skill would look to the figures of Feather and recognize that the figurative depiction of the lengths, particularly in Figs. 1, 3, and 5, and recognize that a substantial portion of the front of both garments and the back of both garments is absent the engagement device.  Accordingly, Feather at least teaches the ratio of LU/UEC and LL/LEC less than 1:1.

Kerson, however, teaches (Fig. 6) a combination garment wherein a zipper fastens an upper body garment and a lower body garment further comprising elastic inserts 78 and 80 (col. 3 line 49); insert 78 is “provided in the hem 28” of the upper body garment and insert 80 is “provided in …the waist band 54” of the lower body garment.  Kerson further teaches “These elastic inserts not only make for a snugger and neater fit at the waist line, but also permit the interconnection of a hem 28 and a waist band 54 of slightly different circumferential dimension. That is, by using the same length slide fasteners on garments of sizes 13 and 15, for example, and varying the circumferential dimension outside the ends of the slide fasteners to compensate for the slightly different waist dimensions of the two sizes, it is possible to combine a size 13 blouse portion with a size 15 skirt portion or vice versa; the stretchability of the elastic inserts compensating for the slight difference in overall circumferential dimension” (col. 3 line 68-col. 4 line 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of Feather to further comprise the elastic inserts of Kerson in order to permit varying circumferential dimensions outside the ends of the slide fasteners as in Kerson in order to compensate for combining various sizes of upper body and lower body garments, as taught by Kerson (col. 3 line 68-col. 4 line 2).
In achieving this modification taught by Kerson, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified would arrive at the ratio of the length of engagement device upper portion "LU" to the upper engagement circumference "UEC" (LU/UEC) is 0.8 and wherein the ratio of the length of engagement device lower portion "LL" to the lower engagement circumference "LEC" (LL/UEC) is 0.8 insofar as such a ratio would predictably accommodate a variety of combinations of upper body garment and lower body garment sizes.

Thus the modified Feather teaches all the claimed limitations except
wherein the engagement device lower portion is engaged with the lower body garment in a range of about 2 inches to 8 inches below the top edge of the lower body garment

However, and in reference to Figs. 2 and 3 as presented above, the top edge of the lower body garment is defined by waistband D2 when the lower body garment is configured as in the left half of Fig. 2; one of ordinary skill would look to the function of D2 for zip teeth enclosure via engagement of press studs d of the waistband (page 2 line 97) as well as the figurative depiction of this enclosure/concealment in Fig. 4 and recognize that the engagement device lower portion is engaged with the lower body garment substantially below the top edge of the lower body garment when configured as in the left half of Fig. 2. such that it is capable of enclosing the zip teeth and its press studs d are configured to pair with correspondent press studs d of Feather’s element b as shown in Fig. 4.
However, Feather does not provide any express dimension to the displacement between engagement device lower portion engagement and top edge.
However, Lindsay Evans teaches an analogous lower garment – upper garment pair releasably engaged by corresponding fastening elements 34, 36, 38 of the upper garment and elements 58, 60, 62 of the lower garment, wherein fastening elements (“connectors 34, 36, and 38”) of the upper garment are displaced from the garment’s lower edge by “about 1 inch to about 6 inches” (para 37). Evans discloses the respective fastening elements securely integrate the upper body and lower body garments with a portion of the respective garments overlapping to some degree (via a “desired distance from the…edge”; para 10) such that the upper body garment cannot separate and rise above the lower body garment during physical activity by the wearer (para 13).  This teaching could be applied to the placement of Feathers’ engagement device lower portion relative to the top edge of the lower garment in that placement of the engagement device lower portion in a position of about 2 inches below the top edge of the lower body garment would result in less overlap of the upper and lower body garments than placing the engagement device lower portion in a position of 8 inches below the top edge. Evans’ range of about 1 inch to about 6 inches overlaps the claimed range and as the extent of the overlap is high, the variables are predictable (degree of overlap between the upper and lower body garments), and the criticality of the claimed range has not been established, it is the examiner’s position that the range is taught with sufficient specificity by Evans and a case of prima facie obviousness exists. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" or the prior art teaches a range that touches the claimed range at one end point, a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP § 2144.05 (I).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feather such that the engagement device lower portion is engaged with the lower body garment in a range of about 2 inches to 8 inches below the top edge of the lower body garment because the claimed values overlap with Evans’s range such that any value within the claimed range ensures secure retention of the upper and lower body garment to each other during physical activity. 

Regarding claim 2:
Feather in view of Kerson and Lindsay Evans teach the article of apparel of claim 1, as set forth above.
Feather further teaches wherein the engagement device comprises a continuous zipper (one “zip fastener C”; page 2 line 81).

Regarding claim 3:
Feather in view of Kerson and Lindsay Evans teach the article of apparel of claim 1, as set forth above.
Feather further teaches the engagement device is divided into a plurality of separate sections. (identification of two separate sections of the device is Figs. 1, 3, and 5 – b presented above in addressing claim 1).

Regarding claim 4:
Feather in view of Kerson and Lindsay Evans teach the article of apparel of claim 3, as set forth above.
Feather further teaches the engagement device is divided into two separate sections.
(identification of two separate sections of the device is Figs. 1, 3, and 5 – b presented above in addressing claim 1)
Regarding claim 9:
Feather in view of Kerson and Lindsay Evans teach the article of apparel of claim 1, as set forth above.
Feather further teaches wherein the upper body garment comprises an athletic jersey (to the extent Applicant’s specification and drawings describe the claimed athletic jersey, Feather’s upper body garment is an athletic jersey insofar as it is a shirt that can be worn by an athlete while playing a sport.)

Regarding claim 21:
Feather in view of Kerson and Lindsay Evans teach the article of apparel of claim 1, as set forth above.
The modified Feather further meets the limitation wherein the ratio of the length of engagement device upper portion "LU" to the upper engagement circumference "UEC" (LU/UEC) is in the range of 0.70:1 to 0.85:1; and wherein the ratio of the length of engagement device lower portion "LL" to the lower engagement circumference "LEC" (LL/UEC) is in the range of 0.70:1 to 0.85:1 because the modification taught by Lindsay Evans and applied to claim 15 above is the ratio of the length of engagement device upper portion "LU" to the upper engagement circumference "UEC" (LU/UEC) is 0.8 and wherein the ratio of the length of engagement device lower portion "LL" to the lower engagement circumference "LEC" (LL/UEC) is 0.8 (see above addressing of claim 1).

 Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over [Feather, GB 469,135A], [Kerson, US 2,849,716], and [Lindsay Evans, US 2012/0204313] as applied to claim 1 above and further in view of [Adele Evans, US 2,559,953].
Feather in view of Kerson and Lindsay Evans teach the article of apparel of claim 1, as set forth above.
Feather does not expressly teach wherein the engagement device upper portion is stitched the upper body garment; and wherein the engagement device lower portion is stitched the lower body garment.
However, Adele Evans teaches (Figs. 1-4) an article of apparel (“complete separable garment”; col. 1 lines 48-49) comprising an upper body garment and a lower body garment and an engagement device that comprises a zipper wherein an engagement device upper portion (“slide fastener 10”; col. 2 line 14) is stitched to the upper body garment (“secured around the waist hem…as by stitching”; col. 2 lines 12-13); and wherein an engagement device lower portion (“slide fastener section 14”; col. 2 line 32) is stitched to the lower body garment (“section 14 is secured to the inside circumference of the waist band 12, as by stitching”; col. 2 lines 34-35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Feather in such a way that the engagement device upper portion is stitched to the upper body garment; and wherein the engagement device lower portion is stitched to the lower body garment of Adele Evans with the predicable result that in so doing the portions would be durably secured to the respective upper and lower garments.

Claims 10 and 12-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Feather, GB 469,135A] in view of [Kerson, US 2,849,716] and [Lindsay Evans, US 2012/0204313].

Regarding claim 10:
Feather teaches (Figs. 1-9):
An article of apparel, comprising:
an upper body garment (“upper garment A”; page 2 line 59) comprising a shirt, the upper body garment including a top end (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1), a bottom end (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1), a first arm hole (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1) and second arm hole (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1), a front side (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1) and a back side (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1), an interior side (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1) and an exterior side (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1), the upper body garment also having a chest circumference “C” (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1), upper engagement circumference “UEC” (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1), and a bottom circumference “B” (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1);
a lower body garment (“lower garment B”; page 2 line 60) comprising underwear, the lower body garment having a top end (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above) including a waistband (“flaps D2”; page 2 line 94) and a lower end (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above) having a first leg hole (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above) and a second leg hole (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above), a front side (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above), a back side (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above), and interior side (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above), and an exterior side (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above), the lower body garment also having a lower engagement circumference “LEC” (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above), a top edge of the waistband (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above) defining a top edge of the lower body garment (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above);
an engagement device (“zip fasteners C”; page 2 line 77) configured to removably engage (“two portions attached…capable of being readily separated” page 1 lines 72-74) the upper body garment and the lower body garment such that the upper body garment and the lower body garment can be engaged as a single garment (“attached together”; page 1 line 72) and can be fully separated (“separated”; page 1 line 74) from each other, the engagement device having a first end (see annotated Figs. 1, 3, and 5 – b presented in above addressing of claim 1) and a second end (see annotated Figs. 1, 3, and 5 – b presented in above addressing of claim 1), the engagement device also having an engagement device upper portion (“one half c of each zip fastener C”; page 2 lines 80-81) engaged with the interior side (Fig. 5) of the upper body garment at a location on the garment proximate to where the upper engagement circumference “UEC” is measured, the engagement device upper portion having an engagement device upper portion length (see annotated Figs. 1, 3, and 5 – b presented in above addressing of claim 1), and the engagement device having an engagement device lower portion (“second half c1 of each fastener”; page 1 line 83) engaged (“attached to” element b; page 1 line 95) with the exterior side of the body garment (Fig. 4) at a location on the garment proximate to where the lower engagement circumference “LEC” is measured, the engagement device lower portion having an engagement device lower portion length (see annotated Figs. 1, 3, and 5 – b presented in above addressing of claim 1);
wherein the upper body garment is tapered (see annotated Figs. 1 and 6 – c presented in above addressing of claim 1) such that the upper engagement circumference “UEC” is less than both the chest circumference “C” (see annotated Figs. 1 and 6 – c presented in above addressing of claim 1) and the bottom circumference “B” (see annotated Figs. 1 and 6 – c presented in above addressing of claim 1);

Regarding the limitations:
wherein the ratio of the length of engagement device upper portion “LU” to the upper engagement circumference “UEC” (LU/UEC) is in the range of 0.70:1 to 0.85:1;
wherein the ratio of the length of engagement device lower portion “LL” to the lower engagement circumference “LEC” (LU/UEC) is in the range of 0.70:1 to 0.85:1;

While not expressly to scale, one of ordinary skill would look to the description of the sections which make up the lengths as “each extending from the front of the wearer to the back on opposite sides” (page 2 lines 77-79).  Moreover, one of ordinary skill would look to the figures of Feather and recognize that in the figurative depiction of the lengths, particularly in Figs. 1, 3, and 5, a substantial portion of the front of both garments and the back of both garments is absent the engagement device.  Accordingly, Feather at least teaches the ratio of LU/UEC and LL/LEC less than 1:1.

Kerson, however, teaches (Fig. 6) a combination garment wherein a zipper fastens an upper body garment and a lower body garment further comprising elastic inserts 78 and 80 (col. 3 line 49); insert 78 is “provided in the hem 28” of the upper body garment and insert 80 is “provided in …the waist band 54” of the lower body garment.  Kerson further teaches “These elastic inserts not only make for a snugger and neater fit at the waist line, but also permit the interconnection of a hem 28 and a waist band 54 of slightly different circumferential dimension. That is, by using the same length slide fasteners on garments of sizes 13 and 15, for example, and varying the circumferential dimension outside the ends of the slide fasteners to compensate for the slightly different waist dimensions of the two sizes, it is possible to combine a size 13 blouse portion with a size 15 skirt portion or vice versa; the stretchability of the elastic inserts compensating for the slight difference in overall circumferential dimension” (col. 3 line 68-col. 4 line 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of Feather to further comprise the elastic inserts of Kerson in order to permit varying circumferential dimensions outside the ends of the slide fasteners as in Kerson in order to compensate for combining various sizes of upper body and lower body garments, as taught by Kerson (col. 3 line 68-col. 4 line 2).
In achieving this modification taught by Kerson, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified would arrive at the ratio of the length of engagement device upper portion "LU" to the upper engagement circumference "UEC" (LU/UEC) is 0.8 and wherein the ratio of the length of engagement device lower portion "LL" to the lower engagement circumference "LEC" (LL/UEC) is 0.8 insofar as such a ratio would predictably accommodate a variety of combinations of upper body garment and lower body garment sizes.

Thus the modified Feather teaches all the claimed limitations except
wherein the engagement device lower portion is engaged with the lower body garment in a range of about 2 inches to 8 inches below the top edge of the lower body garment

However, and in reference to Figs. 2 and 3 a presented above, the top edge of the lower body garment is defined by waistband D2 when the lower body garment is configured as in the left half of Fig. 2; one of ordinary skill would look to the function of D2 for zip teeth enclosure via engagement of press studs d of the waistband (page 2 line 97) as well as the figurative depiction of this enclosure/concealment in Fig. 4 and recognize that the engagement device lower portion is engaged with the lower body garment substantially below the top edge of the lower body garment when configured as in the left half of Fig. 2. such that it is capable of enclosing the zip teeth and its press studs d are configured to pair with correspondent press studs d of Feather’s element b as shown in Fig. 4.
However, Feather does not provide any express dimension to the displacement between engagement device lower portion engagement and top edge.
However, Lindsay Evans teaches an analogous lower garment – upper garment pair releasably engaged by corresponding fastening elements 34, 36, 38 of the upper garment and elements 58, 60, 62 of the lower garment, wherein fastening elements (“connectors 34, 36, and 38”) of the upper garment are displaced from the garment’s lower edge by “about 1 inch to about 6 inches” (para 37). Evans discloses the respective fastening elements securely integrate the upper body and lower body garments with a portion of the respective garments overlapping to some degree (via a “desired distance from the…edge”; para 10) such that the upper body garment cannot separate and rise above the lower body garment during physical activity by the wearer (para 13).  This teaching could be applied to the placement of Feathers’ engagement device lower portion relative to the top edge of the lower garment in that placement of the engagement device lower portion in a position of about 2 inches below the top edge of the lower body garment would result in less overlap of the upper and lower body garments than placing the engagement device lower portion in a position of 8 inches below the top edge. Evans’ range of about 1 inch to about 6 inches overlaps the claimed range and as the extent of the overlap is high, the variables are predictable (degree of overlap between the upper and lower body garments), and the criticality of the claimed range has not been established, it is the examiner’s position that the range is taught with sufficient specificity by Evans and a case of prima facie obviousness exists. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" or the prior art teaches a range that touches the claimed range at one end point, a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP § 2144.05 (I).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feather such that the engagement device lower portion is engaged with the lower body garment in a range of about 2 inches to 8 inches below the top edge of the lower body garment because the claimed values overlap with Evans’s range such that any value within the claimed range ensures secure retention of the upper and lower body garment to each other during physical activity. 

Regarding claim 12:
Feather in view of Kerson and Lindsay Evans teach the article of apparel of claim 1, as set forth above.
Feather further teaches wherein the upper engagement circumference “UEC” is equal to the lower engagement circumference “LEC”.
(insofar as a portion of the garment where the UEC is measured is configured to engage with a portion of the garment at where the LEC is measured, the two are equal when engaged)

Regarding claim 13:
Feather in view of Kerson and Lindsay Evans teach the article of apparel of claim 1, as set forth above.
Feather further teaches wherein the upper engagement circumference “UEC” is greater than the lower engagement circumference “LEC”.
(Insofar as Feather’s upper body garment is configured to open fully by as shown in Fig. 5 via opening its vertical fastener f2 for the purpose of upper body garment removal as described in page 2 line 67, Feather’s upper engagement circumference is configured to expand significantly during the process of removing the upper body garment from a body of a wearer, meeting the limitation while taking off the upper body garment).

Claim 11, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over [Feather, GB 469,135A], [Kerson, US 2,849,716], and [Lindsay Evans, US 2012/0204313] as applied to claim 10 above and further in view of [Ellis, US 2015/0026990].
Feather in view of Kerson and Lindsay Evans teach the article of claim 10 as set forth above.
Feather does not expressly teach wherein the ratio of the chest circumference "C" to upper engagement circumference "UEC" (C:UEC) is in the range of 1.2:1 to 1.01:1
However, Ellis teaches (rightmost column of Fig. 3a and rightmost column of Fig. 3b) that the ratio of bust circumference to waist circumference for a female Asian Body Type is approximately 1.09:1 insofar as quotients of the values in the column are all equal to approximately 1.09:1 (i.e. 31.5/28.98 and 32.5/29.9 and so on are approximately 1.09:1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the ratio of the chest circumference to the upper engagement circumference  of the modified Feather to be approximately 1.09 and therefore within the claimed range in order to accommodate and fit a female Asian Body Type, as taught by Ellis (Figs. 3a and 3b).


Claims 15-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Feather, GB 469,135A] in view of [Kerson, US 2,849,716] and [Lindsay Evans, US 2012/0204313].

Regarding claim 15:
Feather teaches (Figs. 1-9):
An article of apparel, comprising:
an upper body garment (“upper garment A”; page 2 line 59) comprising a shirt, the upper body garment including a top end (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1), a bottom end (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1), a first arm hole (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1) and second arm hole (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1), a front side (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1) and a back side (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1), an interior side (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1) and an exterior side (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1), the upper body garment also having a chest circumference “C” (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1), upper engagement circumference “UEC” (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1), and a bottom circumference “B” (see annotated Figs. 1 and 5 – a presented in above addressing of claim 1);
a lower body garment (“lower garment B”; page 2 line 60) comprising underwear, the lower body garment having a top end (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above) including a waistband (“flaps D2”; page 2 line 94) and a lower end (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above) having a first leg hole (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above) and a second leg hole (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above), a front side (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above), a back side (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above), and interior side (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above), and an exterior side (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above), the lower body garment also having a lower engagement circumference “LEC” (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above), a top edge of the waistband (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above) defining a top edge of the lower body garment (see annotated Figs. 2 and 3 – a presented in addressing claim 1 above);
an engagement device (“zip fasteners C”; page 2 line 77) configured to removably engage (“two portions attached…capable of being readily separated” page 1 lines 72-74) the upper body garment and the lower body garment such that the upper body garment and the lower body garment can be engaged as a single garment (“attached together”; page 1 line 72) and can be fully separated (“separated”; page 1 line 74) from each other, the engagement device having a first end (see annotated Figs. 1, 3, and 5 – b presented in above addressing of claim 1) and a second end (see annotated Figs. 1, 3, and 5 – b presented in above addressing of claim 1), the engagement device also having an engagement device upper portion (“one half c of each zip fastener C”; page 2 lines 80-81) engaged with the interior side (Fig. 5) of the upper body garment at a location on the garment proximate to where the upper engagement circumference “UEC” is measured, the engagement device upper portion having an engagement device upper portion length (see annotated Figs. 1, 3, and 5 – b presented in above addressing of claim 1), and the engagement device having an engagement device lower portion (“second half c1 of each fastener”; page 1 line 83) engaged (“attached to” element b; page 1 line 95) with the exterior side of the body garment (Fig. 4) at a location on the garment proximate to where the lower engagement circumference “LEC” is measured, the engagement device lower portion having an engagement device lower portion length (see annotated Figs. 1, 3, and 5 – b presented in above addressing of claim 1);

wherein the engagement device comprises a zipper (one “zip fastener C”; page 2 line 81);
wherein the engagement device is engaged with the upper body garment and the lower body garment in a substantially vertically level arrangement (Fig. 1);

wherein the engagement device lower portion is engaged with the lower body garment below the waistband
(insofar as the waistband defines the top edge of the garment as configured in Fig. 2, the engagement device lower portion is engaged with the lower body garment below the waistband; the claim does not require the lower portion to be fully below the entirety of the waistband)

Regarding the limitations:
wherein the ratio of the length of engagement device upper portion “LU” to the upper engagement circumference “UEC” (LU/UEC) is in the range of 0.45:1 to 0.95:1;
wherein the ratio of the length of engagement device lower portion “LL” to the lower engagement circumference “LEC” (LL/UEC) is in the range of 0.45:1 to 0.95:1;

While not expressly to scale, one of ordinary skill would look to the description of the sections which make up the lengths as “each extending from the front of the wearer to the back on opposite sides” (page 2 lines 77-79).  Moreover, one of ordinary skill would look to the figures of Feather and recognize that the figurative depiction of the lengths, particularly in Figs. 1, 3, and 5, and recognize that a substantial portion of the front of both garments and the back of both garments is absent the engagement device.  Accordingly, Feather at least teaches the ratio of LU/UEC and LL/LEC less than 1:1.

Kerson, however, teaches (Fig. 6) a combination garment wherein a zipper fastens an upper body garment and a lower body garment further comprising elastic inserts 78 and 80 (col. 3 line 49); insert 78 is “provided in the hem 28” of the upper body garment and insert 80 is “provided in …the waist band 54” of the lower body garment.  Kerson further teaches “These elastic inserts not only make for a snugger and neater fit at the waist line, but also permit the interconnection of a hem 28 and a waist band 54 of slightly different circumferential dimension. That is, by using the same length slide fasteners on garments of sizes 13 and 15, for example, and varying the circumferential dimension outside the ends of the slide fasteners to compensate for the slightly different waist dimensions of the two sizes, it is possible to combine a size 13 blouse portion with a size 15 skirt portion or vice versa; the stretchability of the elastic inserts compensating for the slight difference in overall circumferential dimension” (col. 3 line 68-col. 4 line 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of Feather to further comprise the elastic inserts of Kerson in order to permit varying circumferential dimensions outside the ends of the slide fasteners as in Kerson in order to compensate for combining various sizes of upper body and lower body garments, as taught by Kerson (col. 3 line 68-col. 4 line 2).
In achieving this modification taught by Kerson, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified would arrive at the ratio of the length of engagement device upper portion "LU" to the upper engagement circumference "UEC" (LU/UEC) is 0.8 and wherein the ratio of the length of engagement device lower portion "LL" to the lower engagement circumference "LEC" (LL/UEC) is 0.8 insofar as such a ratio would predictably accommodate a variety of combinations of upper body garment and lower body garment sizes.

Thus the modified Feather teaches all the claimed limitations except
wherein the engagement device lower portion is engaged with the lower body garment in a range of about 2 inches to 8 inches below the top edge of the lower body garment

However, and in reference to Figs. 2 and 3 a presented above, the top edge of the lower body garment is defined by waistband D2 when the lower body garment is configured as in the left half of Fig. 2; one of ordinary skill would look to the function of D2 for zip teeth enclosure via engagement of press studs d of the waistband (page 2 line 97) as well as the figurative depiction of this enclosure/concealment in Fig. 4 and recognize that the engagement device lower portion is engaged with the lower body garment substantially below the top edge of the lower body garment when configured as in the left half of Fig. 2. such that it is capable of enclosing the zip teeth and its press studs d are configured to pair with correspondent press studs d of Feather’s element b as shown in Fig. 4.
However, Feather does not provide any express dimension to the displacement between engagement device lower portion engagement and top edge.
However, Lindsay Evans teaches an analogous lower garment – upper garment pair releasably engaged by corresponding fastening elements 34, 36, 38 of the upper garment and elements 58, 60, 62 of the lower garment, wherein fastening elements (“connectors 34, 36, and 38”) of the upper garment are displaced from the garment’s lower edge by “about 1 inch to about 6 inches” (para 37). Evans discloses the respective fastening elements securely integrate the upper body and lower body garments with a portion of the respective garments overlapping to some degree (via a “desired distance from the…edge”; para 10) such that the upper body garment cannot separate and rise above the lower body garment during physical activity by the wearer (para 13).  This teaching could be applied to the placement of Feathers’ engagement device lower portion relative to the top edge of the lower garment in that placement of the engagement device lower portion in a position of about 2 inches below the top edge of the lower body garment would result in less overlap of the upper and lower body garments than placing the engagement device lower portion in a position of 8 inches below the top edge. Evans’ range of about 1 inch to about 6 inches overlaps the claimed range and as the extent of the overlap is high, the variables are predictable (degree of overlap between the upper and lower body garments), and the criticality of the claimed range has not been established, it is the examiner’s position that the range is taught with sufficient specificity by Evans and a case of prima facie obviousness exists. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" or the prior art teaches a range that touches the claimed range at one end point, a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP § 2144.05 (I).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feather such that the engagement device lower portion is engaged with the lower body garment in a range of about 2 inches to 8 inches below the top edge of the lower body garment because the claimed values overlap with Evans’s range such that any value within the claimed range ensures secure retention of the upper and lower body garment to each other during physical activity. 

Regarding claim 16:
Feather in view of Kerson and Lindsay Evans teach the article of claim 15 as set forth above.
	The modified article further meets the limitation wherein the engagement device lower portion is engaged with the lower body garment in a range of about 0 inches to 9 inches below the waistband.
(the modified article’s engagement device lower portion is engaged with the lower body garment in a range of about 1 inches to about 6 inches below the top edge of the lower body garment; the waistband is present at the top edge; accordingly, the engagement device lower portion is engaged with the lower body garment in a range of about 0 inches to 9 inches below the waistband)

Regarding claim 17:
Feather in view of Kerson and Lindsay Evans teach the article of claim 15 as set forth above.
	The modified article further meets the limitation wherein the engagement device lower portion is engaged with the lower body garment in a range of about 1 inches to 7 inches below the waistband
(the modified article’s engagement device lower portion is engaged with the lower body garment in a range of about 1 inches to about 6 inches below the top edge of the lower body garment; the waistband is present at the top edge; accordingly, the engagement device lower portion is engaged with the lower body garment in a range of about 1 inches to 7 inches below the waistband)

Regarding claim 18:
Feather in view of Kerson and Lindsay Evans teach the article of claim 15 as set forth above.
Feather further teaches the engagement device is divided into a plurality of separate sections
(identification of two separate sections of the device is Figs. 1, 3, and 5 – b presented above in addressing claim 1).


Regarding claim 19:
Feather in view of Kerson and Lindsay Evans teach the article of apparel of claim 15, as set forth above.
The modified Feather further meets the limitation wherein the ratio of the length of engagement device upper portion "LU" to the upper engagement circumference "UEC" (LU/UEC) is in the range of 0.70:1 to 0.85:1; and wherein the ratio of the length of engagement device lower portion "LL" to the lower engagement circumference "LEC" (LL/UEC) is in the range of 0.70:1 to 0.85:1 because the modification taught by Lindsay Evans and applied to claim 15 above is the ratio of the length of engagement device upper portion "LU" to the upper engagement circumference "UEC" (LU/UEC) is 0.8 and wherein the ratio of the length of engagement device lower portion "LL" to the lower engagement circumference "LEC" (LL/UEC) is 0.8 (see above addressing of claim 15).

Regarding claim 20:
Feather in view of Kerson and Lindsay Evans teach the article of apparel of claim 15, as set forth above.
The modified Feather further meets the limitation wherein the ratio of the length of engagement device upper portion "LU" to the upper engagement circumference "UEC" (LU/UEC) is in the range of 0.50:1 to 0.90:1; and wherein the ratio of the length of engagement device lower portion "LL" to the lower engagement circumference "LEC" (LL/UEC) is in the range of 0.50:1 to 0.90:1 because the modification taught by Lindsay Evans and applied to claim 15 above is the ratio of the length of engagement device upper portion "LU" to the upper engagement circumference "UEC" (LU/UEC) is 0.8 and wherein the ratio of the length of engagement device lower portion "LL" to the lower engagement circumference "LEC" (LL/UEC) is 0.8 (see above addressing of claim 15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732